Citation Nr: 0419954	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for stomach cancer.

3.  Entitlement to service connection for liver cancer.

4.  Entitlement to service connection for laryngitis, claimed 
as vocal cord condition.

5.  Entitlement to service connection for eye condition.

6.  Entitlement to service connection for colon cancer.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for acid reflux.

10.  Entitlement to service connection for a chronic 
respiratory condition.

11.  Entitlement to service connection for bilateral knee and 
ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
September 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to the benefits sought on appeal. 

The Board notes that the veteran has raised the issue of 
entitlement to service connection for hearing loss in more 
recent correspondence submitted in support of his appeal.  
This issue has not been developed for appellate 
consideration, and is referred to the RO for any appropriate 
action.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).

Unfortunately, development of the above claims began before 
enactment of the VCAA, and the notifications required by the 
VCAA were never accomplished.

With respect to the claim for service connection for post-
traumatic stress disorder, the Board notes that the veteran 
has asserted he suffers from psychiatric disability, claimed 
as post-traumatic stress disorder (PTSD), which is related to 
his period of military service.  A preliminary review of the 
record discloses that the veteran has been variously 
diagnosed with psychiatric disorders, to include PTSD. 

A June 2002 report of Medical Assessment and Social History 
from a social worker referenced diagnoses of PTSD, depression 
and anxiety.  A VA Discharge Summary report contains an Axis 
I diagnosis of PTSD.  This  report references the veteran's 
service in Vietnam in conjunction with the multiaxial 
assessment.  

In conjunction with this claim, the veteran underwent VA 
examination in July 2003.  The examiner found no symptoms of 
PTSD on examination.  A diagnostic impression of somatization 
disorder and major depression (Axis I) was noted.   

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service. Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of service, his lay 
statements alone are satisfactory evidence to establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

A preliminary review of the record discloses a statement of 
stressors has not been obtained nor has an attempt been made 
to verify any reported stressful events.

In consideration of the above, the Board finds that 
additional development is thus required prior to a review of 
the claims.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, the veteran should be given the opportunity to 
submit additional evidence and argument.  In this regard, the 
VA must ensure that it fulfilled its duty to notify the 
veteran of the evidence necessary to substantiate his claims.  
See 38 U.S.C.A. § 5103 (West 2002).  The VA should assist the 
veteran in these matters prior to the Board's review.  See 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Finally, the record discloses that among other claims, 
service connection for a bilateral knee disability, claimed 
as chondromalacia, and tendinitis of the ankles was denied by 
rating decision dated in December 1976.  Notification of the 
adverse rating determination was issued to the veteran in 
January 1977.  Thereafter, in correspondence received in 
March 1977, the veteran noted his disagreement with the 
rating determination as it related to his claimed 
disabilities of the knees and ankles, and his desire to 
appeal that determination.  A Statement of the Case (SOC) was 
not issued in response to the veteran's notice of 
disagreement.  Accordingly, these issues are remanded to the 
RO for the issuance of an SOC and such further development as 
may be necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that the veteran, in his more recent 
correspondence, has referenced only the claimed bilateral 
knee disability.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should issue a VCAA letter 
satisfying the four requirements described in 
paragraph 1, page 3, supra.

2.  The RO should ask the veteran to identify 
all VA and private sources of medical 
treatment for the claimed disabilities 
subsequent to August 1976 which have not been 
previously submitted, to include any medical 
statement concerning the etiology of the 
veteran's reported lung cancer rendered by 
Dr. Susan Guba of the Little Rock VA 
hospital.  Appropriate records should be 
obtained.

3.  The RO should issue a statement of the 
case with respect to the issues of 
entitlement to service connection for 
tendinitis of the ankles and chondromalacia 
of the knees.  The veteran should be advised 
that the remand of these issues must not be 
read as an acceptance of jurisdiction over 
the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of 
disagreement to a rating decision denying the 
benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1994)).  The RO 
should return these issues to the Board only 
if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. 
§ 7105.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
re-adjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



